 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY JEROME WOMACK,                                     No. 2:17-cv-02708-TLN-KJN
12                         Plaintiff,
13            v.                                               ORDER
14   DAVID BAUGHMAN, et al.,
15                         Defendants.
16

17            On April 18, 2019, the magistrate judge issued an order requiring Plaintiff to submit,

18   within twenty-one days from the date of that order, the appropriate filing fee. (ECF No. 11.) On

19   May 9, 2019, Plaintiff signed a request for reconsideration of that order.1 (ECF No. 12.) On May

20   13, 2019, Plaintiff signed an amendment to his motion for reconsideration. (ECF No. 13.)

21            Local Rule 303(b) states “rulings by Magistrate Judges . . . shall be final if no

22   reconsideration thereof is sought from the Court within fourteen days . . . from the date of service

23   of the ruling on the parties.” Id. Therefore, Plaintiff’s requests for reconsideration of the

24   magistrate judge’s order of April 18, 2019, are untimely.

25   ///

26   ///

27   1
               Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to court, the
     Court deems the pleading constructively filed on the date it was signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1
28   (9th Cir. 2010) (citation omitted).
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Plaintiff’s requests for reconsideration (ECF Nos. 12, 13) are denied; and

 3         2. Plaintiff shall pay the appropriate filing fee within 21 days from the date of this order.

 4   Date: August 26, 2019

 5

 6

 7                                   Troy L. Nunley
                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
